DETAILED ACTION
This office action is in response to Applicant’s communication of 10/18/2019. Claims 1-10 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 3 is objected to:
Drawing lacks lines, numbers and letters that are durable, clean, black, sufficiently dense and dark and uniformly thick and well-defined and therefore fail to comply with 37 CFR 1.84l.
Drawings have excessive shading and reduce legibility and therefore fail to comply with 37 CFR 1.84m. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 6 recite “wherein said recent transactions may comprise any credit usage made using the credit card account where such credit usage reduces the current position of the credit card account and said recent transactions may also comprise any rewards received by the credit 20card account”.  The term “may” is indefinite as it can be interpreted to mean that the recited transactions may not comprise the data claimed as well.  Examiner suggests deleting the 
Claims 6-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 	Claim 6 recites the phrase “wherein the processor executes computer-executable code stored in the memory, said computer-executable code providing a software application executing on the processor of the portable electronic device,…” which renders the claim indefinite.  The term “computer-executable code” can be transitory or non-transitory and is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not disclose if the “computer-executable code” is transitory or non-transitory.  For examination purposes “computer-executable code” has been interpreted to be transitory.  Dependent claims 7-10 are rejected based on similar analysis and by way of dependency on a rejected claim.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities.  Claims 1 and 6 recite “wherein when on said spending safeguard option declines credit card purchases that would Page 24 of 32Attorney Docket No.: 11061-002US1 cumulatively exceed a checking balance in the associated checking account (i.e. purchases that would cause the Current Position to drop below $0)” and “and giving customers the option to ensure the earning those rewards by autopaying their statement balance (as long as the autopay goes through).” The use of parentheses does not provide a positive recitation of the resulting in the Current Position dropping below $0 in the associated checking account.” and “and giving customers the option to ensure the earning of said rewards by autopaying their statement balance 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claim 6 is directed to a system, i.e. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to manage a financial account which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  Providing rules based management of the functionality of a financial account is a well-understood economic practice in the area of commerce.    
	Referring to claim 1, the limitation steps of “5said credit card account further associated with a checking account, said credit card account having a credit limit and configured to receive 10rewards, wherein said rewards decrease any credit usage of the credit card the current position indicates in real-time the credit availability of the credit card account, said credit availability comprising the credit limit of the credit card account less any credit 15usage plus any received rewards;”, “wherein said recent transactions may comprise any credit usage made using the credit card account where such credit usage reduces the current position of the credit card account and said recent transactions may also comprise any rewards received by the credit 20card account and any payments or cash withdrawals to the credit card account; providing, for the credit card account, a spending safeguard option, wherein the spending safeguard option can be turned on or off using the software application, wherein when on said spending safeguard option declines credit card purchases that wouldPage 24 of 32Attorney Docket No.: 11061-002US1 cumulatively exceed a checking balance in the associated checking account (i.e. purchases that would cause the Current Position to drop below $0); providing, for the credit card account, a cash from automatic teller machines (ATMs) feature that allows cash advances from ATMs where the cash advance is autopaid to the 5credit card account from the associated checking account right away with no fees to give the experience of a debit card; and providing an Autopay and Cash Back/Rewards option that can be turned on or off using the software application, wherein when on the Autopay and Cash Back/Rewards option requires payment of a credit card account balance in full from the associated checking 10account as precondition of earning rewards, and giving customers the option to ensure the earning those rewards by autopaying their statement balance (as long as the autopay goes through).” recites a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction but for the recitation of generic computer components. That is, other than reciting “a software application executing at least in part on a processor of a portable electronic device having a 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using “a software application executing at least in part on a processor of a portable electronic device having a display screen” and remote “servers” to perform the steps of providing, displaying, displaying, providing, providing and providing. The computing devices are recited at a high-level of generality (i.e., as generic computers with a processor and memory suitably programmed for performing generic computer functions) such that it amounts no more than adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to apply the exception using generic computer components, or merely using a computer as a tool to perform the abstract idea or generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(g) and (h) respectively. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computing devices suitably programmed to perform the providing, displaying, displaying, providing, providing and providing steps amounts to no more than adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to apply the exception using generic computer components, or merely using a computer as a tool to perform the abstract 
	Furthermore, the claimed process steps of claim 1, are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Managing an account through the credit and debit of values is a most common financial practice.  
Dependent claims 2-5 and 7-10 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance claims 2 and 7 recite “wherein the rewards comprise 1% or greater cash back on 15purchases made using the credit card account.” Which is merely defining the parameters of a cash back reward and is a fundamental economic practice further describing the abstract idea.  Claim 3 and 8 recite “wherein when the spending safeguard is on, ACH Transfers, wire transfers, or ATM Cash Advances initiated from within the software application that would cause the Current Position to drop below $0 are not allowed to be initiated 20by the software application, and ACH Transfers, wire transfers, or ATM Cash Advances initiated from elsewhere that would cause a user's Current Position to drop below $0 are declined.” merely describes an accounting rule that is programmed on a generic computing device.  Claim 4 and 9 recite “wherein the credit card account has an associated physical credit card with security features that 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to manage a financial account further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage a financial account) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a computing device and servers comprising processors with memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to manage a financial account) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable (Roe et al)(CA 2781183)(Roe hereinafter) in view of Rosenberger (US 2006/0259390)
Regarding Claims 1 and 6, Roe discloses a method and system (see at least [0006]) of financial account management that combines selectable debit-style functionality with credit card rewards, said method comprising:  
5providing a software application executing at least in part on a processor of a portable electronic device having a display screen, wherein the software application has a user interface that displays on the display screen and wherein the software application is associated with a credit card account, said credit card account further associated with a checking account, said credit card account having a credit limit and configured to receive 10rewards, wherein said rewards decrease any credit usage of the credit card account and/or increase the credit limit of the credit card account; (at least FIG.3, at least FIG.5, at least [0007], “compare the amount of the transaction to an available balance in a bank account linked to the reward card.”, at least [0032], at least [0034], at least [0042], “System 200 may provide a means to show the available balance in the bank account to the customer on demand. The available balance may be provided through, for example, ATMs, online banking, mobile banking, customer service, and the like.”, at least [0053], 
displaying on the user interface a current position of the credit card account, wherein the current position indicates in real-time the credit availability of the credit card account, said credit availability comprising the credit limit of the credit card account less any credit 15usage plus any received rewards; (at least FIG.3, at least FIG.5, at least [0034] “The line of credit can define an amount available in the bank account for one or more transactions, and it may be based on a current balance in the account as well as any other line of credit contributor such as, but not limited to, overdrafts, savings contributions, reward points
displaying on the user interface any recent transactions associated with the credit card account, wherein said recent transactions may comprise any credit usage made using the credit card account where such credit usage reduces the current position of the credit card account and said recent transactions may also comprise any rewards received by the credit 20card account and any payments or cash withdrawals to the credit card account; (at least FIG.3, at least FIG.5, at least [0034] “The line of credit can define an amount available in the bank account for one or more transactions, and it may be based on a current balance in the account as well as any other line of credit contributor such as, but not limited to, overdrafts, savings contributions, reward points, redemption coupons and the like.”).
providing, for the credit card account, a spending safeguard option, wherein the spending safeguard option can be turned on or off using the software application, wherein when on said spending safeguard option declines credit card purchases that wouldPage 24 of 32Attorney Docket No.: 11061-002US1 cumulatively exceed a checking balance in the associated checking account (i.e. purchases that would cause the Current Position to drop below $0); (at least [0022], at least [0040] “As another example, reward server 102 may authorize the transaction if a sufficient available balance will be left in the bank account even after authorizing the transaction. As yet another example, reward server 102 may authorize the transaction if the amount of the transaction does not exceed a pre-defined limit above the available balance in the bank account.”, at least [0065]). 

	Although Roe substantially discloses the invention of claims 1 and 6 above, it appears that Roe does not explicitly disclose, however, Rosenberger discloses:
providing, for the credit card account, a cash from automatic teller machines (ATMs) feature that allows cash advances from ATMs where the cash advance is autopaid to the 5credit card account from the associated checking account right away with no fees to give the experience of a debit card; and (at least [0030], at least [0240]).
providing an Autopay and Cash Back/Rewards option that can be turned on or off using the software application, wherein when on the Autopay and Cash Back/Rewards option requires payment of a credit card account balance in full from the associated checking 10account as precondition of earning rewards, and giving customers the option to ensure the earning those rewards by autopaying their statement balance (as long as the autopay goes through).; (at least [0227], at least [0231], [0295]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Rosenberger to the invention of Roe. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Rosenberger, to the known invention of Roe, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that providing automatic, pre-set or real-time balance adjustments “provide the end user with more options and greater flexibility regarding transactions using at least two available account balances.”  This solves any issues dealing with insufficient funds.

Regarding Claims 2 and 7,
the rewards comprise 1% or greater cash back on 15purchases made using the credit card account; (at least [0003], “money or cash back”, it would have been obvious for one of ordinary skill in the art that one percentage of cash back can be anything greater than 1%) 

Regarding Claims 3 and 8, Roe further discloses wherein:
when the spending safeguard is on, ACH Transfers, wire transfers, or ATM Cash Advances initiated from within the software application that would cause the Current Position to drop below $0 are not allowed to be initiated 20by the software application, and ACH Transfers, wire transfers, or ATM Cash Advances initiated from elsewhere that would cause a user's Current Position to drop below $0 are declined; (at least [0049], [0061], [0065]). 

Regarding Claims 4 and 9, Roe further discloses wherein:
the credit card account has an associated physical credit card with security features that is used for making purchases; (at least [0020], [0041]).  

Regarding Claims 5 and 10, Rosenberger further discloses wherein:
the portable electronic device is used for making 5purchases on the credit card account; (at least [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/13/2021